DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	ALLOWANCE	
Claims 1, 3-17 are allowed.  Claim 2 is cancelled.
The following is an examiner’s statement of reasons for allowance: None of prior art of the record discloses, teaches, and/or suggests a process of heat shrinking an article, the process comprising: shaping a thermoplastic vulcanizate (TPV) into an article, the TPV comprising: a partially vulcanized rubber dispersed in a continuous thermoplastic phase, wherein more than 5 wt% of rubber is extractable in boiling xylene, and wherein the thermoplastic phase comprises a thermoplastic resin having a Tm> 110 degree Celsius and a propylene-based elastomer (PBE) having Tm<110 degree Celsius; and heating the article to a temperature between about 100 degree Celsius and 250 degree Celsius to shrink the article as claimed in claim 1.
Also, none of prior art of the record discloses, teaches, and/or suggests a process of heat shrinking an article, the method comprising: shaping a thermoplastic vulcanizate (TPV) into an article, the TPV comprising: an alt least partially vulcanized rubber dispersed in a continuous thermoplastic phase, wherein the thermoplastic phase comprises a thermoplastic resin having a Tm> 110 degree Celsius and a propylene-based elastomer (PBE) having Tm<110 degree Celsius; 
Further, none of prior art of the record discloses, teaches, and/or suggests a process of securing two parts by heat shrinking an article, the process comprising: disposing the article at least partially about each of the two parts to be secured, and heating the article to a temperature between about 100 degree Celsius and 250 degree Celsius to shrink the article, thereby securing the two parts; wherein the article comprises a TPV, the TPV comprising: a partially vulcanized rubber dispersed in a continuous thermoplastic phase, wherein more than 5 wt% of rubber is extractable in boiling xylene, and wherein the thermoplastic phase comprises a thermoplastic resin having a Tm> 110 degree Celsius and a propylene-based elastomer (PBE) having Tm<110 degree Celsius as claimed in claim 15.
The closest prior art (LEE; US 2017/0015028 A1; as previously cited) discloses a process of heat shrinking an article, the process comprising: shaping a thermoplastic vulcanizate (TPV) into an article (…the protective tube 20 for a coil spring is manufactured using a blend of a thermoplastic resin with a thermoplastic elastomer; wherein the thermoplastic elastomer that is used may be one or more selected from the group consisting of TPO, TPS, TPA…and TPV; p.2, paragraphs 0020-0021; …the mixture of thermoplastic elastomer, thermoplastic resin, antioxidant, crosslinking agent are first melted and mixed and cooled and formed into pellets having a certain shape and the pellets are extruded by an extrusion molding machine and cooled thereby continuously forming a tube having a space therein; p.4, paragraphs 0041-0044), the TPV comprising: a partially vulcanized rubber dispersed in a continuous thermoplastic phase (…the thermoplastic vulcanizate (TPV) is a compound having a continuous thermoplastic phase and a vulcanized elastomer phase dispersed in the continuous thermoplastic phase; wherein the TPV has the preferred properties of crosslinked rubber together with some properties of a thermoplastic elastomer; p.2, paragraph 0024) and wherein the thermoplastic phase comprises a thermoplastic resin (…heat shrinkable tube that is manufactured using a blend of a thermoplastic resin with a thermoplastic elastomer; p.2, paragraph 0020); and heating the article to shrink the article (…the protective tube 20 is heated using a separate heating unit…various heating units have been used in the art to heat heat-shrinkable tube and the protective tube of LEE can also be heated using such conventional heating unit…the protective tube 20 is shrunk by heat applied to the protective tube 20 from the heating unit as described above; p.4, paragraphs 048-0049).
However, it fails to disclose the process wherein more than 5 wt% of the rubber is extractable in boiling xylene as claimed in claims 1 and 15, and wherein the thermoplastic phase comprises a thermoplastic resin having a Tm>110 degrees Celsius and propylene-based elastomer (PBE) having a Tm<110 degrees Celsius as claimed in claims 1, 3, and 15; and heating the article to a temperature between about 100 degrees Celsius and 250 degrees Celsius to shrink the article as claimed in claims 1, 3, and 15. 
Also, it fails to disclose the process of securing two parts by heat shrinking the article; the process comprising disposing the article at least partially about each of the two parts to be secured as claimed in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYUN LEE whose telephone number is (571)270-5114.  The examiner can normally be reached on Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N. Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        

/Jaeyun Lee/
8/24/2021